Citation Nr: 1439242	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-05 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for anxiety disorder and post-traumatic stress disorder (PTSD) prior to March 25, 2014.

2.  Entitlement to an evaluation in excess of 30 percent for anxiety disorder and PTSD from March 25, 2014.  


REPRESENTATION

Veteran represented by:	Heather Vanhoose, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to October 1969.  The Veteran served in Vietnam and received the combat action ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Winston-Salem, North Carolina, regional office (RO) of the Department of Veterans Affairs (VA); which denied an increased rating for anxiety disorder and service connection for PTSD.  

In March 2009, the RO granted service connection for anxiety disorder, effective March 18, 2009, and evaluated the disability as 10 percent disabling.  The Veteran did not submit a notice of disagreement within one year of the decision, but evidence was received within one year of the decision that pertained to the severity of the anxiety disorder and PTSD.  This evidence was new and material and served to prevent the March 2009 decision from becoming final.  38 C.F.R. § 3.156(b) (2013).  The Veteran submitted a notice of disagreement following an April 2010 decision that effective reconsidered the March 2009 decision and denied entitlement to service connection for PTSD.

In a November 2011 rating decision, the RO granted service connection for PTSD; but denied a rating in excess of 10 percent for the combined anxiety disorder and PTSD.  Service connection for PTSD was made effective March 18, 2008.

The Veteran appeared at a hearing before the undersigned in April 2012.  A transcript of this hearing is in the claims folder.  In April 2013, the Board remanded the appeal for additional development.  

After the December 2013 remand, the evaluation for the anxiety disorder and PTSD was increased to 30 percent, effective March 25, 2014.  


FINDING OF FACT

Since March 18, 2008, anxiety and PTSD has been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms that included periodic depression, anxiety and sleep impairment. 


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent for anxiety disorder and PTSD have been met since March 18, 2008; the criteria for an evaluation greater than 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.130 Code 9411 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

This appeal arises from disagreement with the initial evaluations following the grant of service connection.  Further VCAA notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The duty to assist has been met.  The Veteran's VA and private treatment records have been obtained.  This includes updated treatment records obtained following the December 2013 remand.  Records have been obtained from the Social Security Administration (SSA).  The Veteran has also been provided with VA examinations, including a March 2014 examination scheduled in accordance with the December 2013 remand.  This examination addresses all rating criteria.  

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the issues were identified, including the evidence needed to substantiate the claim.  There was a discussion of possible evidence that could substantiate the claims and that discussion lead to the remand for additional evidence and examinations.  There is no indication that there is any outstanding evidence that would be reasonably likely to further substantiate the claim. 

Rating

The evaluation of service-connected disabilities is based on the average impairment of earning capacity, as determined by considering current symptomatology in the light of rating criteria.  38 U.S.C.A. § 1155.  

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The appeal involves initial rating following the grant of service connection.  In the case of an initial rating staged ratings are to be considered in order to reflect the changing level of severity of a disability since the grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Both anxiety disorder and PTSD are evaluated under the General Rating Formula for Mental Disorders.  

Under this formula, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  

A 70 percent evaluation is merited for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships.  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The 30 percent evaluation is merited for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms that are controlled by continuous medication is evaluated as 10 percent disabling.  38 C.F.R. § 4.130, Code 9411, 9413.  

The Board is mindful that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Without some of the symptoms listed in the criteria for the 50 percent rating, it would be difficult to distinguish the criteria for that rating from those for the 30 percent rating.  Mauerhan v. Principi, at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

A tool utilized by mental health professionals to address the level of functioning is the Global Assessment of Functioning (GAF) scale.  A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  ).  American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorder (DSM), 32 (4th ed.) (1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130 (2013).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work.  ).  American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorder (DSM), 32 (4th ed.) (1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130 (2013); see Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The evidence includes VA treatment records from 2008.  At a May 2008 mental health consult, the Veteran reported intrusive thoughts and occasional flashbacks.  There were some days that he felt depressed, but his energy was okay and he did not have lost of interest.  He worked 45 hours a week.  The Veteran socialized with his wife, at his church, and at the American Legion.  His sleep was mixed but he did not have nightmares.  He denied suicidal and homicidal ideations.  There were no symptoms of mania or psychosis.  The Veteran was appropriately attired, had normal thought process and content, was alert and oriented, and his attention, concentration, impulse control, insight and judgment were intact.  The diagnosis was chronic PTSD, and the examiner assigned a score of 69 on the GAF scale.  

The Veteran was afforded a VA examination in December 2008.  The claims folder was reviewed by the examiner.  The Veteran reported some difficulty with anxiety, flashbacks, and nightmares since his service in Vietnam.  However, he stated that the problems were not particularly serious at the present time.  While the Veteran reported a moderate level of anxiety and depression, he added that this was not due to PTSD; but to his financial status after being laid off from his job.  He did not have trouble with sleep, anger, or irritability issues.  He denied decreased energy.  The examiner noted that the Veteran was being seen once a month at a support group for Vietnam veterans, where they had discussed some PTSD related issues, but there was no evidence of the full syndrome currently present.  The Veteran got along reasonably well with his family, and participated in social events at his church.  There was no evidence of any significant impairment of occupational reliability or productivity due to the PTSD.  

On examination, there was no evidence of a thought disorder, hallucinations, delusions, obsessions, compulsions, or phobias.  There was no startle response, and he denied any major trouble with his sleep.  Insight and judgment were somewhat superficial and he was a vague historian, but there was no evidence of a gross dementing process.  The Veteran reported occasional nightmares and flashbacks, but they did not interfere with his everyday life.  The examiner did not believe the Veteran met the criteria for PTSD.  The diagnosis was anxiety disorder.  The GAF was 62, and the examiner opined that there was no more than mild impairment in social and occupational functioning.  The Veteran's current level of adjustment was not dependent on medication.  

A psychiatric assessment from the SSA for the period from September 2008 to February 2009 states that the Veteran's impairments were not severe.  He had an anxiety related disorder.  Although he had a past diagnosis of PTSD, he did not currently meet the requirements to confirm that diagnosis.  His disability resulted in mild restrictions of activities of daily living, social functioning, and concentration.  He was sleeping well and his overall anxiety was mild.  He had a normal mood and full affect, and this thought process and content was within normal limit.  There was no evidence of a thought disorder.  He denied major problems sleeping, anger, irritability, decreased energy, crying spells, suicidal or homicidal ideations, or panic attacks.  His score on the GAF scale was 62.  

VA treatment records dating from 2008 to September 2009 show that the Veteran was seen on an individual basis for his psychiatric disability.  During this period, the Veteran reported anxiety when in crowds, and sleep problems such as frequent awakening and nightmares.  His wife stated that the Veteran showed anxiety, denial, depression, flashbacks in his sleep, grief, and guilt.  The Veteran denied depression; but she also believed he was lonely and had obsessions.   

In June 2009, the Veteran reported persistent thoughts of Vietnam.  His sleep was good some nights but on other nights he would wake up a couple of times.  His energy and concentration were okay.  He continued to work part time and help with the upkeep of his church.  His mood was "okay," his speech was coherent and goal directed, and there was no evidence of a thought disorder.  The Veteran did not have homicidal or suicidal ideations, he was not delusional, he was oriented, and his memory and concentration were intact.  Impulse control, insight and judgment remained intact.  The diagnoses were chronic PTSD, and generalized anxiety disorder.  An October 2009 visit shows that his symptoms remained much the same as before.  

At a VA psychiatric examination in March 2010; the Veteran reported that his current symptoms included a depressed mood on a daily basis, generalized worry about a variety of topics, and nightly problems with sleep.  He got along with his wife and family.  The Veteran had friends at church and other places.  He enjoyed going to movies, eating out, and attending church functions.  On examination, the Veteran was clean and neatly groomed.  There was no psychomotor activity, and no history of violence or suicide attempts.  His speech was normal, his attitude was friendly, and his affect appropriate.  

The Veteran reported feeling down because he was no longer working.  His attention, orientation, thought process, and thought content were all normal, he did not have delusions, and his judgment was normal.  There was no inappropriate behavior, hallucinations, panic attacks, homicidal thoughts or suicidal thoughts, or episodes of violence, and impulse control was good.  Memory was also good.  The Veteran wanted to work part-time, but did not want to endanger his social security benefits by working too much.  The examiner opined that the Veteran did not currently meet the criteria for a diagnosis of PTSD.  Instead, the diagnosis was anxiety disorder, not otherwise specified.  The GAF score was 72 and the Veteran's condition could be expected to improve.  The examiner opined that the symptoms were mild and result in decreased work efficiency and ability to perform occupational tasks during times of stress. 

In VA treatment records dating from 2010, the Veteran had a depressed mood and an anxious affect in June 2010.  There was no evidence of a thought disorder.  He was not suicidal or homicidal.  The Veteran was oriented, his memory, attention, concentration, impulse control, insight, and judgment were grossly intact.  The diagnoses were PTSD and generalized anxiety disorder.  His symptoms were basically the same in September 2010, October 2010, November 2010, and December 2010.  

An April 2011 VA mental health note states the Veteran was appropriately groomed.  His speech was hesitant.  The Veteran reported his mood was alright, and his affect was congruent.  Thought process and thought content were normal.  The Veteran denied suicidal and homicidal ideations or plans.  The assessment was anxiety.  The Veteran was also noted to have sciatica, which prevented his work as a truck driver.  

The Veteran underwent a private psychiatric examination in June 2011, on referral from his attorney.  The examining psychologist noted that the Veteran was highly pressured, spoke rapidly, was digressive, and listened marginally.  The Veteran had been married to his current wife for 20 years, and described the marriage as fine.  His work history was noted, and the Veteran said he never left a job due to emotional factors.  The Veteran reported PTSD symptoms that included intrusive thoughts, nightmares, and flashbacks brought on by certain reminders of Vietnam.  He also avoided thoughts and feelings associated with events there.  

On mental status examination, the Veteran was vague, digressive and pressured.  His attention span was short and his psychomotor activity was increased.  Speech patterns were coherent but digressive.  His affect was normal, and the Veteran described his mood as "okay."  He said he felt depressed some of the time.  He denied suicidal ideation, mania, paranoid ideation, hallucinations, or illusions.  He also denied anger problems or a desire to hurt others.  He was vague in his description of his anxiety.  Judgment was fair and insight limited.  

The Veteran was reserved but had friends.  His memory was variable.  He had loose associations, and appeared to have some cognitive problems or the beginnings of dementia.  His sleep patterns were marked by intermittent awakening and bad dreams about the war.  The diagnoses were PTSD and anxiety disorder.  The examiner estimated the GAF score as 50, which the examiner indicated meant serious currently and for the past year.  

A February 2012 VA mental health note shows that he did not want to continue regular treatment, as his income was too high to receive travel pay.  His appetite was good and his sleep was okay.  He was not having nightmares but did wake up during the night.  His energy was okay and his concentration was good.  The Veteran was not suicidal or homicidal.  On mental status examination, the Veteran was appropriately attired and groomed.  His mood was pretty good and his affect was euthymic.  There were no perceptual disturbances and no thought disorder.  He was not suicidal, homicidal or psychotic.  Attention, concentration, impulse control, insight and judgment were intact.  The diagnoses were PTSD and generalized anxiety disorder.  In regards to PTSD, the Veteran did not attempt to avoid reminders of Vietnam, he was not on guard or easily startled, he did not feel numb or detached, and he was not depressed.  

At his hearing, the Veteran testified that he continued to have sleep difficulties and tended to be isolated.  He did not believe that his psychiatric disability would prevent him from employment driving trucks

At the Veteran's March 2014 VA examination, the claims folder and the electronic record were both reviewed.  On examination, the Veteran reported that everything was "fine" at home, but he wished to return to commercial trucking.  The examiner stated that there had been no significant change to the Veteran's psychiatric profile since his last VA examination in 2010.  He reported that his most bothersome symptom was late-onset insomnia.  He denied recurrent nightmares or night sweats.  He endorsed problems with increased startle reactions.  

The Veteran reported his mood was "good."  He denied suicidal or homicidal ideations, irritability, hypervigilance, obsessive rituals, avoidance behavior, emotional numbing, and thought disorders.  The examiner observed that with the exception of insomnia, general dissatisfaction with his employment situation, and heightened startle response; the Veteran's psychological health and cognition were "reasonably good."  He seemed restless and tense and had poor eye contact, but his mood was "good" and his affect was normal.  He denied suicidal and homicidal ideation as well as hallucinations.  He complained of concentration problems but there was no evidence of a gross memory issue.  

The examiner opined that the Veteran's disability had a mild impact on his social and occupational functioning.  The Veteran was upset that there were no truck driving jobs for someone his age, but there were no current psychiatric symptoms that would preclude employment.  The Veteran remained active on a daily basis by helping his church remodel.  Social avoidance, if any, was minimal.  The examiner did not provide a GAF score, as this had been dropped from the current DSM-5 diagnostic/coding system.  However, the examiner stated that the Veteran's psychiatric condition was mild and limited with respect to symptom severity and functional impact.  

He checked the box that indicated the Veteran had occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks during times of stress.  The symptom with the most significant functional effect was persistent late-onset insomnia, which would decrease attention and concentration and mildly impact social and occupational efficiency.  

Prior to March 25, 2014

The Board recognizes that VA examiners in December 2008 and March 2010 characterized the Veteran's impairment as mild, and that GAF scores provided by VA examiners ranged in the 60 or 70s, which also represents mild impairment.  However, the medical records demonstrate consistent reports of a depressed mood, anxiety, and chronic sleep impairment throughout this period.  There were also some indications of mild memory loss.  These symptoms are among those listed in the rating criteria as being productive of occupational and social impairment with occasional decrease in work efficiency.  It should also be noted that the Veteran appeared to exhibit symptomatology of somewhat greater severity in his regular treatment notes that the VA examinations noted above.  When viewed as a whole, Veteran's symptomatology more nearly resembles that which merits the 30 percent rating.  38 C.F.R. §§ 4.7, 4.130, Code 9411, 9413.  

The Board has considered entitlement to a rating in excess of 30 percent for this period.  As noted, the Veteran's most prominent symptoms were periodically having a depressed mood, anxiety, and chronic sleep impairment.  He did not display any of the symptoms that are used to illustrate occupational and social impairment with reduced reliability and productivity.  More importantly, none of the examiners during this period opined that the Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity, which would warrant a 50 percent evaluation.  

The June 2011 private examiner assigned a GAF score of 50, and found serious impairment.  This is significantly lower than any other GAF score from this period.  However, the symptomatology described by this examiner is consistent with that described by the VA examiners, and continued to include a depressed mood, anxiety, chronic sleep impairment, and some memory loss.  Of the additional symptoms of loose associations and pressured speech, the cognitive problems were attributed to early dementia.  The examination noted that the Veteran had been married for 20 years and had never left a job due to emotional factors.  The examiner did not otherwise describe any resulting difficulty in establishing and maintaining effective work and social relationships.  The examiner described symptoms, but no occupational or social impairment that would support a rating higher than 30 percent.  38 C.F.R. §§ 4.7, 4.130, Code 9411, 9413.  

As demonstrated on the March 2014, VA examination, the Veteran's most prominent symptoms continued to be a depressed mood, anxiety, and chronic sleep impairment.  He did not display any of the symptoms that the rating criteria associate with the impairment that is commensurate with a 50 percent evaluation.  More importantly, the evidence does not demonstrate occupational and social impairment with reduced reliability and productivity.  In fact, the March 2014 examiner characterized the Veteran's impairment as mild and limited.  The Veteran remained engaged socially at the same level as earlier.  The preponderance of the evidence is against an evaluation greater than 30 percent at any point in the appeal period.  38 C.F.R. §§ 4.7, 4.130, Code 9411, 9413.  

Additional Considerations

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular rating in this case is not inadequate.  The criteria contemplate all social and occupational impairment from all symptoms.  For psychiatric disabilities, it is the overall level of impairment that controls and the rating criteria provides for additional levels of impairment.  He has not been hospitalized for his psychiatric disability.  The Veteran is not employed, but it is well established that this is due to a physical disability.  He is able to perform all activities of daily living.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

Finally, the Board recognizes that the issue of a total rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU) may be a component of a claim for an increased rating, if such claim has been raised by the record and by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, that is not the case.  The Veteran is retired, but this is due to nonservice connected physical issues.  VA examiners have indicated that his psychiatric disabilities do not prevent him from being employed, and the Veteran has not disputed this.  Therefore, a claim for TDIU has not been raised.  


ORDER

Entitlement to an initial rating of 30 percent for anxiety disorder and PTSD is granted, effective March 18, 2008.  

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


